Title: From George Washington to Colonel Joseph Kirkbride, 22 June 1778
From: Washington, George
To: Kirkbride, Joseph


                    
                        Sir
                        Hd Qurs near Coryell’s [N.J.] June 22 1778
                    
                    It would seem from the information received that the Enemy mean to advance through Trentown. They are now in motion & on that rout. Nothing could contribute to harrass them more or to facilitate our views, than for a number of Militia to hang on and annoy their rear. I could wish you and the other Officers in your County, to exert yourselves and if possible, to pass the River with a respectable number of Militia for this purpose. Indeed a force though never so small will have it’s advantages. Whatever can be done in this way, will require the utmost expedition. I am Sir Yr Most Obedt servt
                    
                        Go: Washington
                    
                